Name: COMMISSION REGULATION (EC) No 1878/96 of 30 September 1996 fixing production refunds on cereals and rice
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  agricultural structures and production
 Date Published: nan

 1 . 10 . 96 EN Official Journal of the European Communities No L 249/3 COMMISSION REGULATION (EC) No 1878/96 of 30 September 1996 fixing production refunds on cereals and rice Annex II to Regulation (EEC) No 1722/93 to establish the exact amount payable; Whereas, as a result of the market situation , refunds are not to be fixed; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 7 (3) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (3), and in particular Article 7 (2) thereof, Having regard to Commission Regulation (EEC) No 1722/93 of 30 June 1993 laying down detailed rules for the arrangements concerning production refunds in the cereals and rice sectors (4), as last amended by Regulation (EC) No 1516/95 (*), and in particular Article 3 thereof, Whereas Regulation (EEC) No 1722/93 establishes the conditions for granting the production refund; whereas the basis for the calculation is established in Article 3 of the said Regulation ; whereas the refund thus calculated must be fixed once a month and may be altered if the price of maize and/or wheat and/or barley changes signi ­ ficantly; Whereas the production refunds to be fixed in this Regu ­ lation should be adjusted by the coefficients listed in the HAS ADOPTED THIS REGULATION: Article 1 1 . The refund referred to in Article 3 (2) of Regulation (EEC) No 1722/93 , expressed per tonne of starch extracted from maize, wheat, potatoes, rice or broken rice, shall be ECU 6,10 per tonne . 2 . The refund referred to in Article 3 (3) of Regulation (EEC) No 1722/93 , expressed per tonne of starch extracted from barley and oats, shall be ECU 4,27 per tonne . Article 2 This Regulation shall enter into force on 1 October 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 September 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . h) OJ No L 126, 24. 5. 1996, p. 37. (3) OJ No L 329, 30 . 12 . 1995, p. 18 . (4) OJ No L 159 , 1 . 7. 1993, p . 112. 5 OJ No L 147, 30 . 6 . 1995, p. 49 .